DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 12 and 17-19 are objected to because of the following informalities:  There appears to be a number of typographical errors in the claims when referring back to a prior limitation.  Claims 1 and 17 recite “the linear activator” where it should be “the linear actuator” as per section b of the claims.  Claim 12 recites “the compaction platform” where it should be “the compacting platform” as per section d of claim 2.  For claim 18, there is no period at the end of the claim.  Claim 19 claims “the compaction platform” where it should be “the compacting platform” as per claim 18.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “control means for controlling” has been interpreted under 35 U.S.C. 112(f) because it uses a non-structural term “means” coupled with functional language “for controlling” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f) claims 1, 2 and 17 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the invoked structure is a drive shaft (¶54) or motor (¶¶60-61).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1 and 17, the phrase “the container having a top lip portion” is indefinite as the preamble states that the apparatus is for “compacting material in a container” and thus the container is not part of the apparatus.  As such it is unclear if applicant is attempting to positively claim the container or if applicant is merely claiming the intended use of the base support being able to be positioned on a top lip of a container.  Additionally, the phrase “(in some embodiments this can mean "fully retracted into the linear actuator")”  is indefinite as it is unclear what applicant is claiming here.  The use of “in some embodiments” implies this is an optional limitation and as such, no patentable weight is being given.  Finally, there is no antecedent basis for “the linear activator”.
For claim 2, the phrase “a compression head connected to the top post and the base post by connectors” is indefinite as it is unclear what applicant means by the compression head being connected by connectors to the top and base posts.  It is unclear if applicant is claiming the connectors directly connect 
For claim 11, there is no antecedent basis for “the compressor platform”.  Further the phrase “(or compression head)” is indefinite as it is unclear if the parentheses denote an actual claim limitation.  
For claim 12, the phrase “(or compression head)” is indefinite as it is unclear if the parentheses denote an actual claim limitation.
For claim 15 and 16, the phrase “comprising a plurality of springs” is indefinite as it is unclear if these are in addition to the spring or claim 14 and existing anywhere in the apparatus or if applicant is claiming that the spring of claim 12 is now a plurality of springs.  
For claim 19, the phrase “(or compression head)” is indefinite as it is unclear if the parentheses denote an actual claim limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,029,434 to Hitchcock et al (Hitchcock).
Concerning claim 1, Hitchcock discloses a portable compactor apparatus for compacting material in a container, wherein the portable compactor apparatus comprises 
a. At least one base support (23), 
b. A linear actuator (13) attached to the at least one base support, the linear actuator having an extendable and retractable shaft (17), the shaft having a proximal end within the actuator and a distal end, 
c. A compression head (11) connected to the distal end of the shaft (17), and 
d. Control means (32) for controlling extension and retraction of the shaft (11), the container having a top lip portion, the base support positioned on the top lip portion (as it is capable of doing so), the linear activator having a first position and a second position, in the first position the shaft is fully retracted (in 
Concerning claim 11, Hitchcock discloses the compressor platform (5 assuming applicant is referring to the same structure as in claims 2 and 18) (or compression head) (11) comprises first and second crossing members wherein the first member extends in a perpendicular direction from the second member (as seen in figure 3, the platform has a flat bottom which would be the first crossing member and the raised side members which would be the perpendicular second crossing member, for the head, crossing members are 11 and 10 or 30). 
Concerning claim 17, Hitchcock discloses a portable compactor apparatus for compacting material in a container, wherein the portable compactor apparatus comprises 
a. At least one wheel (33) and a container support platform (3), 
b. At least one base support (23), 
c. A linear actuator (13) attached to the at least one base support, the linear actuator having an extendable and retractable shaft (17), the shaft having 
d. a proximal end within the actuator and a distal end, 
e. A compression head (11) connected to the distal end of the shaft (17), and 
f. Control means (32) for controlling extension and retraction of the shaft (11), the container having a top lip portion, the base support positioned on the top lip portion (as it is capable of doing so), the linear activator having a first .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,284,000 to Almeda (Almeda) in view of U.S. Patent No. 5,619,915 to Wagner et al (Wagner).
Concerning claim 2, Almeda discloses a portable compactor apparatus for compacting material in a container, wherein the portable compactor apparatus comprises 
a) A stationary base post (24) connected to one or more base supports (48), 
b) A movable top post (22) wherein the top post (22) is movable relative to the base post (24), 
c) A compression head (30) connected to the top post (22) and the base post (24) by connectors (66, 80) wherein the compression head and connectors 
d) A compacting platform (100) attached to the compression head (30) and configured below the compression head (30), and 
e) Control means (104) for controlling the vertical movement of the top post and compression head (as it moves the head 30 and that movement of the head then moves the top post). 
However Almeda does not disclose the inner diameter of the top post is greater than the outer diameter of the base post or wherein the compacting platform comprises a plurality of spikes extending below the bottom of the compacting platform.
It would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Almeda such that the inner diameter of the top post is greater than the outer diameter of the base post as such determination would result during routine engineering practices and experimentation.  Almeda discloses the opposite relationship between the diameters of the posts and so simply reversing this sizing the apparatus would still perform identically and thus this is an obvious design choice.
Wagner discloses a portable compactor apparatus comprising: a stationary base post (18), a moveable top post (68), a compression head (41) connected to the posts by connectors (52, 39), a compacting platform (14) 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the spikes of Wagner to the compacting platform of Almeda because, as disclosed by Wagner, this punctures the containers to vent excess air and assist in compression (column 5, lines 63-67).
Concerning claim 7, Almeda, in view of Wagner, discloses the control means comprises a linear actuator (28). 
Concerning claim 8, Almeda, in view of Wagner, discloses the linear actuator is powered by electricity (column 8, lines 52-54) but does not disclose the electricity comes from a battery or photovoltaic cell.
It is noted that providing electrical power from a battery is well known in the art and thus it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Almeda in view of Wagner such that the electricity comes from a battery or photovoltaic cell as such determination would result during routine engineering practices and experimentation.  As such, choosing the power source for the electricity is merely a design choice as batteries allow for portability.
Concerning claim 12, Almeda disclose a safety pressure plate positioned below the compaction platform (or compression head) and below the base of the spikes.  However it does not disclose the plate comprises openings sized to 
Wagner discloses a safety pressure plate (13) positioned below the compaction platform (or compression head) and below the base of the spikes (40) wherein the plate (13) comprises openings (77) sized to permit the tips of the spikes to penetrate below the plate during compacting operations. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the openings of Wagner to the safety pressure plate of Almeda because, as disclosed by Wagner, these holes allow for drainage of liquids or fluids from the compactor (column 5, line 68 to column 6, line 2).
Concerning claim 13, Almeda in view of Wagner discloses the safety pressure plate is positioned below the tips of the spikes when no compacting operations are being performed. 

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock in view of Wagner.
Concerning claim 18, Hitchcock discloses a compacting platform (5) attached to the compression head (11) and configured below the compression head (11).  However it does not disclose the compacting platform comprises a plurality of spikes extending below the bottom of the compacting platform.
Wagner discloses a compactor apparatus as discussed above having a compacting platform (14) comprises a plurality of spikes (40) extending below the bottom of the compacting platform.

Concerning claim 19, Hitchcock discloses a safety pressure plate (3) positioned below the compaction platform (or compression head).  However it does not disclose the plate comprises openings sized to permit the tips of the spikes to penetrate below the plate during compacting operations.
Wagner discloses a safety pressure plate (13) positioned below the compaction platform (or compression head) and below the base of the spikes (40) wherein the plate (13) comprises openings (77) sized to permit the tips of the spikes to penetrate below the plate during compacting operations. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the openings of Wagner to the safety pressure plate of Hitchcock because, as disclosed by Wagner, these holes allow for drainage of liquids or fluids from the compactor (column 5, line 68 to column 6, line 2).
Concerning claim 20, Hitchcock in view of Wagner discloses the safety pressure plate is positioned below the tips of the spikes when no compacting operations are being performed.

Allowable Subject Matter
Claims 3-6 and 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
The following is a statement of reasons for the indication of allowable subject matter:  For claim 3, the prior art does not disclose “a threaded rod that connects the top post to the base post wherein the threaded rod is in the interior of the top post and extends in the axial direction of the top post along at least a portion of the length of the top post”.  The closest prior art is Almeda however there are no threaded rods within either the base post or the top post.  For claim 14, the prior art does not disclose “a spring between the compaction platform and the safety pressure plate”.  None of the prior art discloses the combination of the compaction platform and safety pressure plate of applicant’s actual disclosure.  As such, the closest prior art has are a platform with spikes and a bottom plate that the material is placed upon (see Wagner or Hitchcock for the platform without spikes).  Thus, none of the prior art references have a spring between the platform and plate.  One could call the tensions lines (26) of Almeda springs but they are not between the platform (100) and a safety pressure plate.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Nos. 10351337, 8418607, 6959643, 6367377, 6305278, 5690025 and U.S. Patent Application Publication No. 2016/0089845 all discloses well known portable compactor apparatus.  U.S. Patent No. 7000532 discloses a battery powered (via the car’s battery) trash compactor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
12/27/2021